Citation Nr: 1711122	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  11-11 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in February 2016.  A transcript of that hearing is of record.  

This matter was previously remanded by the Board in May 2016 when it was remanded for additional development of the evidence.  The case has been returned to the Board for appellate consideration.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The May 2016 remand instructed the AOJ to obtain a VA examination considering whether it is at least as likely as not that the Veteran's erectile dysfunction was related to service, to include exposure to herbicide agents, as well as whether it was caused or aggravated by the Veteran's service-connected prostate cancer.  The July 2016 examiner found that the Veteran's erectile dysfunction is less likely as not due to or aggravated by prostate cancer, and is related to a transurethral resection of prostate (TURP) procedure for benign prostatic hypertrophy (BPH) completed in 2005.  The examiner did not address the issue of direct-incurrence service connection due to exposure to herbicide agents in service.  Therefore, the previous remand instruction has not been substantially complied with, and additional remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, the supplemental opinion should address the Veteran's contention that although the symptoms necessitating the TURP procedure were attributed to BPH at the time of the procedure, they were actually the result of undiagnosed prostate cancer.
 	
Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to an appropriate VA clinician.  After reviewing the claims file, to include this remand, the clinician is to answer the following questions:

i) Is it at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction was caused by service, to include exposure to herbicide agents?

ii) Whether it is at least as likely as not that erectile dysfunction is etiologically related to symptoms necessitating the TURP procedure which were attributed to BPH at the time of the procedure, and whether it is at least as likely as not that such symptoms were actually the result of undiagnosed prostate cancer or the treatment thereof?

iv) Is it at least as likely as not (50 percent of greater probability) that the Veteran's erectile dysfunction is proximately due to, or the result of, prostate cancer or the treatment thereof?  

v) Is it at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction was aggravated (any increase in severity not due to the natural progress of the disease) by service-connected prostate cancer or the treatment thereof?

Each opinion offered must be supported by a complete rationale.  

2.  After completing the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




